DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered. By this amendment, claims 1 and 30 are amended and claims 1-3, 5-25, 27-32, and 34-36 are now pending in the application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/27/2021 and 3/3/2022 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-15, 17-25, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim(s) recite(s) a method (process) for optimization of a stimulation pattern of a set of implanted electrodes intended for stimulation in excitable tissue of a patient.

Step 2A, Prong One
Regarding claim 1, the limitations of “choosing a group of electrodes from the set of implanted electrodes intended for stimulation”, “registering first information provided by the patient in response to the stimulation”, “assigning each electrode of the group of electrodes a value related to the first information”, “wherein (a) - (d) are repeated for one or more further groups of electrodes chosen from the set of implanted electrodes intended for stimulation”, “wherein each electrode may be included in one or several groups”, “wherein a total assigned value for each electrode is calculated”, and “wherein electrodes having (1) a total assigned value exceeding a predetermined value, or (2) a predetermined number of the electrodes having highest total assigned values calculated for each electrode, are chosen to be included in the stimulation pattern” are processes that, as drafted, cover performance of the limitations that can be performed by a human in their mind or using pen and paper under broadest reasonable interpretation standard. For example, choosing a group of electrodes from the set of implanted electrodes encompasses nothing more than a user choosing electrodes in their mind. Similarly, registering first information requires a user either thinking about or writing down information, and assigning each electrode a value related to the first information encompasses nothing more than a user writing down the value for each electrode. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “stimulating the excitable tissue by the group of electrodes”, “wherein (a) - (d) are preceded by stimulating all electrodes in the set of implanted electrodes intended for stimulation at the same time while increasing stimulation strength up to a threshold such that the patient is gradually acquainted to an effect of stimulation”, and “wherein each of the electrodes is located on a physically separated entity when implanted in the tissue, such that the tissue surrounds and separates each electrode from all other electrodes, and to allow tissue between all of the electrodes to be stimulated”. Electrodes are recited at a high-level of generality (i.e., any electrode above to stimulate tissue) and they amount to no more than mere pre-solution activity of tissue stimulation. This pre-solution activity of stimulation using electrodes is well-understood, routine, and conventional in the field of medical device technology and all uses of the recited judicial exception require the pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using electrodes to deliver stimulation amounts to no more than mere pre-solution activity of stimulation, which does not amount to an inventive concept. Therefore, the claim is not patent eligible.

Regarding claim 2, the limitations of “wherein a second optimization is an optimization of stimulation parameters for the electrodes chosen to be included in the stimulation pattern according to claim 1 in view of an energy consumption needed for the chosen electrodes to give rise to a therapeutic effect, wherein the second optimization comprises varying one or more stimulation parameters for the chosen electrodes in a series of stimulation tests; registering second information provided by the patient; monitoring the energy consumption needed for the chosen electrodes to give rise to a therapeutic effect for the series of stimulation tests where stimulation gives rise to a therapeutic effect; and choosing the stimulation parameters which results in a lowest energy consumption needed for the chosen electrodes to give rise to a therapeutic effect while still giving a therapeutic effect; or assigning the stimulation tests in the series a respective value related to the second information provided by the patient and the energy consumption needed for the chosen electrodes to give rise to a therapeutic effect; and choosing the stimulation parameters which results in the lowest energy consumption needed for the chosen electrodes to give rise to a therapeutic effect while still giving a therapeutic effect” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 3, the limitation “the set of implanted electrodes intended for stimulation comprises a plurality of microelectrodes” further limits the electrodes to be used in stimulation. However, this limitation amounts to no more than mere pre-solution activity of stimulation as set forth above for claim 1.
Regarding claim 5, the limitation “the excitable tissue is neuronal tissue or endocrine tissue, a heart or a vascular system” further limits the area where the stimulation is applied and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.
Regarding claim 6, the limitation “the neuronal tissue is brain tissue, spinal cord or peripheral nerves” further limits the area where the stimulation is applied and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.
Regarding claim 7, the limitation “the brain tissue is selected from the group consisting of subthalamic nucleus (STN), globus pallidus interna (GPi), periaqueductal gray, periventricular gray, internal capsule, ventral posterolateral nucleus, thalamus, striatum, habenula, hypothalamus, basal nucleus of Meynert, cortical areas, brain stem, medial forebrain bundle, internal capsule, amygdala, hippocampus, septum, and ventral posteromedial nucleus” further limits the area where the stimulation is applied and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.
Regarding claim 8, the limitation “the endocrine tissue is selected from the group comprising pancreas, pituitary gland and pineal gland” further limits the area where the stimulation is applied and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.
Regarding claim 9, the limitation of “each group of electrodes is chosen randomly” only provides a further step that can be performed in the human mind or by pen and paper and does not amount to more than the judicial exception.
Regarding claim 10, the limitations of “each group of electrodes is chosen by: recording of an activity pattern in the excitable tissue by each implanted electrode, identifying an anatomical compartment or type of cells from which the electrode is recording the activity pattern, comparing the recorded activity pattern with information stored in a database, and choosing the group of electrodes to be used for stimulation based on a result of the comparing and/or based on the identified anatomical compartment” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 11, the limitations of “each group of electrodes is chosen by: recording of activity pattern in the excitable tissue by each implanted electrode, identifying an anatomical compartment or type of cells from which the electrode is recording the activity pattern, and choosing the group of electrodes to be used for stimulation based on the recorded activity patterns and/or based on the identified anatomical compartment” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 12, the limitations of “coupling the anatomical compartment or type of cells with the first information provided by the patient in a database, and coupling combinations of electrodes which stimulate certain anatomical compartments or types of cells to the first information provided by the patient in the database” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 13, the limitations of “optimizing one or more stimulation parameters for a use of the electrodes chosen to be included in the stimulation pattern in a stimulation treatment of the patient, wherein the chosen electrodes are subjected to stimulation tests in which one or more stimulation parameters chosen from the group comprising a pulse width, an amplitude of a stimulation pulse, a stimulation intensity, a stimulation frequency, a temporal pattern of stimulation, a shape of the stimulation pulse, a polarity, a stimulation type as to a degree of randomization, amplitude modulation, and frequency modulation are varied, wherein the second information provided by the patient is registered for each stimulation test, wherein each parameter set is assigned a value related to the second information, and wherein a parameter set having the lowest energy consumption while still giving a therapeutic effect is chosen to be used for the chosen electrodes during the stimulation treatment” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 14, the limitations of “optimizing one or more stimulation parameters for the use of the electrodes chosen to be included in the stimulation pattern in a stimulation treatment of the patient, wherein the chosen electrodes are subjected to stimulation tests in which a burst mode is varied, wherein the second information provided by the patient is registered for each stimulation test, wherein each parameter set is assigned a value related to the second information, and wherein a parameter set having the lowest energy consumption while still giving a therapeutic effect is chosen to be used for the chosen electrodes during the stimulation treatment” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 15, the limitations of “one or more of the amplitude of the stimulation pulse, the stimulation frequency, and the shape of the stimulation pulse are varied in each stimulation test” further limits parameters for the use of the electrodes. However, this limitation amounts to no more than mere pre-solution activity of stimulation as set forth above for claim 1.
Regarding claim 17, the limitation “a number of electrodes in each group is 1 - 15, or wherein at most 50% of a total number of electrodes are included in each group” further limits the electrodes to be used in stimulation. However, this limitation amounts to no more than mere pre-solution activity of stimulation as set forth above for claim 1.
Regarding claim 18, the limitation “the first information provided by the patient is a response to the effect of the stimulation perceived by the patient” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 19, the limitation “the first information provided by the patient is a value obtained by measuring a physiological, psychological or pathological reaction of the patient” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 20, the limitation “the first information provided by the patient is a combination of a response to the effect of the stimulation perceived by the patient and a value obtained by measuring a physiological, psychological or pathological reaction of the patient” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 21, the limitation “the first information provided by the patient is binary” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 22, the limitation “the first information provided by the patient is given on a scale” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 23, the limitation “10 - 50 different groups of electrodes are stimulated” further limits the electrodes to be used in stimulation. However, this limitation amounts to no more than mere pre-solution activity of stimulation as set forth above for claim 1
Regarding claim 24, the limitation “the first information provided by the patient is provided by use of a joystick, a touch screen, a pad, a computer mouse and/or a trackball” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 25, the limitation “the first information provided by the patient is provided via a device registering eye movements” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 27, the limitation “the stimulation and a provision of information is performed by the patient via an electronic connection with a practitioner/physician” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 28, the limitation “the method is followed on a screen device on which the implanted electrodes in the tissue are graphically represented, and wherein the patient has the ability to scan the groups of electrodes to stimulate the tissue” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 29, the limitation “the disease or condition is chosen from the group consisting of brain and/or spinal damage, lost functions, pain, Parkinson's disease, tremor, motor disorders, choreatic and other involuntary movements, memory disorders, Alzheimer's disease, degenerative diseases, epilepsy, mood disorders, aggression, anxiety, phobia, affect, sexual over-activity, impotence, eating disorders, sleep disorders, such as narcolepsy, attention disorders, stroke, damage of the brain, damage of the spinal cord, bladder disorders after spinal cord injury, bowel disorders after spinal cord injury, spasticity, somatosensory disorders, auditory disorders, visual disorders, and olfactory disorders” further limits the disease treated and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.

Claims 1-3, 5-25, 27-32, and 34-36 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5-25, 27-32, and 34-36 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitations “each of the electrodes is located on a physically separated entity when implanted in the tissue” in claim 1 and “each of the electrodes is located on a physically separate entity when implanted in the tissue” in claim 30 amount to a recitation of portions of the human body per se without referring to any functionality of the system. Each of these recitations require the human body, where the electrodes are located on physically separated entities in the tissue or the tissue is separating the electrodes. Without the portion of the human body present, the claims cannot be satisfied and, thus, the claims are directed to non-patentable subject matter. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-12, 16-24, 27-32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (U.S. 2006/0195159, previously cited) in view of Kaula et al. (U.S. 2014/0249599, previously cited), herein Bradley in view of Kaula ‘599. Regarding claims 1 and 30, Bradley discloses a method and system of selecting of subset of electrodes in a stimulator device implanted in a patient in order to obtain an optimal therapeutic patient outcome (paragraphs [0009], [0051]). The implantable stimulator device comprises a pulse generator and may be used for stimulating different types of tissues, e.g. muscular tissue and neural tissue, as well as for treating different types of conditions, e.g. sleep apnea and urinary incontinence (paragraph [0026]). The pulse generator is coupled to an electrode array comprising two leads with a plurality of in-line electrodes each (paragraph [0030], where the configuration of electrodes shown in Figures 3A-4B is considered to satisfy the language “each of the electrodes is located on a physically separated entity when implanted in the tissue”, as when implanted each electrode is located a set distance from each other electrode and would be on a different portion, or entity, of the tissue). Any of the electrodes may be used in a sensing or recording mode as well as a stimulating mode (paragraph [0056]). Measurements of each of the electrodes, indicative of the ability to provide useful therapy, are obtained. The measurements are objective, such as nerve response, or subjective feedback from the patient. A weight is determined for each measurement so that presumably more significant measurements are given larger influence. In the end, these weighted measurements for each electrode are summed to provide a total weighted effect of the various measurements for each electrode. With this value, a subset of electrodes can be chosen which are presumed to be logically efficacious for a given patient, and the clinician may then attempt to set the optimal stimulation parameters (e.g. pulse width, amplitude and frequency) via experimentation with just the chosen subset of electrodes (paragraphs [0061]-[0062], [0081]-[0082]; figure 10C). One of the determined objective measures is nerve response, i.e. activity pattern, which is acquired and analyzed by a software program (paragraphs [0071]-[0072]; figure 10A). The obtained measures may also be stored (paragraph [0073]). Furthermore, the measurements and weights may be interpreted based on comparative norms obtained from a database with similar information, e.g. nerve response, from previous tests of implanted patients (paragraph [0085]). However, in Bradley, one criterion used for obtaining an optimal subset of electrodes is to decide upon four electrodes to use and therefore, given the measures and weights, the four electrodes with the lowest total values are chosen to define the optimal subset (paragraph [0082]; figure 10C). As such, Bradley fails to disclose that electrodes having a total assigned value exceeding a predetermined value or a predetermined number of electrodes having the highest values of the total assigned values calculated for each electrode are chosen to be included in the stimulation pattern. However, a person skilled in the art would realize that the criterion for choosing electrodes to include in the stimulation pattern depends on the measures and weights used. The skilled person would choose a criterion suitable for the task at hand and one such criterion would therefore, given the information provided by the patient, be to choose the electrodes which have a total assigned value exceeding a predetermined value. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the electrodes which have a total assigned value exceeding a predetermined value, as it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Bradley further fails to explicitly disclose stimulating all electrodes in the set of implanted electrodes intended for stimulation at the same time while increasing stimulation strength up to a threshold such that the patient is gradually acquainted to an effect of stimulation. Kaula teaches a system and method of computer assisted stimulation programming that includes ramping up stimulation current for all electrodes in a set of implanted electrodes intended for stimulation (see step 1410 in Figure 31) before performing the optimization steps that determine the electrodes used for stimulation (see Figure 31 and paragraph [0145]) in order to determine the level at which the patient begins to feel stimulation (see paragraph [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stimulating all electrodes in the set of implanted electrodes intended for stimulation at the same time while increasing stimulation strength up to a threshold in order to determine when the patient begins to feel the stimulation and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 3 and 32, it is respectfully submitted that the size of the electrodes of Bradley can be considered “microelectrodes.”
Regarding claim 5, Bradley discloses that the excitable tissue is neuronal tissue or endocrine tissue, the heart or the vascular system (see paragraph [0026]).
Regarding claim 6, Bradley discloses that the neuronal tissue is brain tissue, spinal cord, or peripheral nerve (see paragraph [0026]).
Regarding claim 7, Bradley discloses that the brain tissue is selected from the group consisting of subthalamic nucleus (STN), globus pallidus interna (GPi), periaqueductal gray, periventricular gray, internal capsule, ventral posterolateral nucleus, thalamus, striatum, habenula, hypothalamus, basal nucleus of Meynert, cortical areas, brain stem, medial forebrain bundle, internal capsule, amygdala, hippocampus, septum, and ventral posteromedial nucleus (see paragraph [0026]).
Regarding claim 8, it is respectfully submitted that the claim further limits an alternative of claim 5. Claim 8 when read in combination with claim 5 requires “where the excitable tissue is neuronal tissue or pancreas or pituitary gland or pineal gland, the heart or the vascular system.” Because claim 5 is satisfied by the neuronal tissue, heart, and vascular system disclosures of Bradley, claim 8 is considered likewise satisfied.
Regarding claim 9, because Bradley does not disclose an algorithm or other non-random way in which the group of electrodes is chosen, it is respectfully submitted that each group of electrodes is chosen randomly.
Regarding claim 10, Bradley discloses recording an activity pattern in the excitable tissue by each implanted electrode, identifying the anatomical compartment or type of chest from which the electrode is recording the activity pattern (this is already known based where the electrodes are implanted), comparing the recorded activity pattern with information stored in a database, and choosing the group of electrodes to be used for stimulation on the basis of a result of the comparing (see paragraphs [0071]-[0072], and [0085]).
Regarding claim 11, Bradley discloses recording an activity pattern in the excitable tissue by each implanted electrode, identifying the anatomical compartment or type of chest from which the electrode is recording the activity pattern (this is already known based where the electrodes are implanted), and choosing the group of electrodes to be used for stimulation on the basis of the recorded activity patterns (see paragraphs [0071]-[0072], and [0085]).
Regarding claim 12, it is respectfully submitted that the stimulation combinations and parameters that are saved in the tables of Bradley are coupled to the anatomical compartment or type of cells, as the electrode identifiers are known based on where the device is implanted.
Regarding claim 16, it is respectfully submitted that the location of the electrodes is known based on where they are implanted. Furthermore, Bradley discloses performing MRI, CT or other imaging on the patient (see paragraph [0085]).
Regarding claim 17, Bradley discloses that the number of electrodes in each group is 1-15 (see Figures 10A-C).
Regarding claim 18, Bradley discloses that the information from the patient is a response to the effect of the stimulation perceived by the patient (see “User input” in Figures 10A and 10B).
Regarding claim 19, Bradley discloses that the information from the patient is a value obtained by measuring a physiological reaction of the patient (see “Objective” measures in Figures 10A-C).
Regarding claim 20, Bradley discloses that the information from the patient is a combination of a response to the effect of the stimulation perceived by the patient and a value obtained by measuring a physiological reaction of the patient (see “Objective” and “Subjective” measures in Figures 10A-C).
Regarding claim 21, Bradley discloses that the information from the patient is binary (see Figures 10A-C).
Regarding claim 22, Bradley discloses that the information from the patient is given on a scale (see Figures 10A-C).
Regarding claim 23, Bradley discloses that 10-50 different groups of electrodes are stimulated (see Figures 7 and 10A-C).
Regarding claims 24 and 34, Bradley discloses that the user input is provided using a portable programmer (see Figure 1) which would necessarily have a pad of some sort.
Regarding claim 27, Bradley discloses that the stimulation and the provision of information is performed by the patient via an electronic connection with a practitioner/physician (see Figure 1 with patient programmer 202 and clinician programmer 204).
Regarding claims 28 and 36, Bradley discloses that the method is followed on a screen device on which the implanted electrodes in the tissue are graphically represented and the patient has the ability to scan the groups of electrodes to stimulation the tissue (see Figures 7 and 10A-C).
Regarding claim 29, Bradley discloses a method for treatment or alleviation of a disease or condition by use of a set of electrodes whose stimulation pattern has been optimized with the method according to claim 1, wherein the disease or condition is chosen from the group consisting of brain and/or spinal damage, lost functions, pain, Parkinson's disease, tremor, motor disorders, choreatic and other involuntary movements, memory disorders, Alzheimer's disease, degenerative diseases, epilepsy, mood disorders, aggression, anxiety, phobia, affect, sexual over-activity, impotence, eating disorders, sleep disorders, such as narcolepsy, attention disorders, stroke, damage of the brain, damage of the spinal cord, bladder disorders after spinal cord injury, bowel disorders after spinal cord injury, spasticity, somatosensory disorders, auditory disorders, visual disorders, and olfactory disorders (see paragraph [0026]).
Regarding claim 31, Bradley discloses a recording device connected to the set of electrodes (see Figure 1). It is respectfully submitted that because the claimed computer programs are non-statutory, the configuration and adaptation of the claimed computer programs are likewise non-statutory.

Claims 2 and 13-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (U.S. 2006/0195159, cited above) in view of Kaula ‘599 (U.S. 2014/0249599, cited above), as applied to claims 1, 3, 5-12, 16-24, 27-32, 34, 36, 38, and 39 above, and further in view of Moffitt et al. (U.S. 2012/0302912, previously cited). Bradley in view of Kaula ‘599 provides the invention substantially as claimed, but fails to disclose a second optimization, wherein the second optimization is an optimization of stimulation parameters in view of the energy consumption needed for the chosen electrodes to give rise to a therapeutic effect. Moffitt teaches that it is beneficial to obtain as low energy consumption as possible (see paragraph [0007]) by varying one or more of the stimulation parameters for chosen electrodes, registering information provided by the patient, monitoring the energy consumption for each stimulation test where the stimulation gives rise to a therapeutic effect, and choosing the parameters which give rise to the lowest energy consumption while still giving a therapeutic effect as the stimulation parameters or assigning each stimulation test a value related to the information provided by the patient and energy consumption, and choosing the parameters which give rise to the most favorable assigned value (see paragraphs [0027]-[0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bradley in view of Kaula ‘599 to include a second optimization, which comprises varying one or more of the stimulation parameters for chosen electrodes, registering information provided by the patient, monitoring the energy consumption for each stimulation test where the stimulation gives rise to a therapeutic effect, and choosing the parameters which give rise to the lowest energy consumption while still giving a therapeutic effect as the stimulation parameters or assigning each stimulation test a value related to the information provided by the patient and energy consumption, and choosing the parameters which give rise to the most favorable assigned value, as taught by Moffitt, in order to obtain as low energy consumption as possible while still obtaining a therapeutic effect.

Claims 25 and 35, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (U.S. 2006/0195159, cited above) in view of Kaula ‘599 (U.S. 2014/0249599, cited above), as applied to claims 1, 3, 5-12, 16-24, 27-32, 34, 36, 38, and 39 above, and further in view of Kaula et al. (EP 2529789, previously cited), herein Kaula ‘789. Bradley in view of Kaula ‘599 provides the invention substantially as claimed, but fails to disclose that the information from the patient is provided via a device registering eye movements. Kaula ‘789 teaches an input device wherein patient feedback is obtained by detection of visual cues from the patient, e.g. blinking (see paragraph [0048]). The patient feedback is obtained for establishing a protocol for a plurality of electrodes in one or more electrical leads coupled to an electrical stimulation generator, the protocol is determined based on patient perception thresholds (see paragraphs [0005]-[0006]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bradley in view of Kaula ‘599 such that the information from the patient is provided via a device registering eye movements, as taught by Kaula ‘789, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein as the rejections to which they apply are no longer pending. 
Regarding the rejection of the claims under 35 USC 101 for reciting the human body, the Applicant argues that the amendments to the claims to refer to “when implanted in the tissue” overcomes the rejection. Applicant further points to the PTAB decision in Application 11/704,635 as supporting Applicant’s position. It is respectfully submitted that the amendments to the claims fail to overcome the rejection because the claims are still reciting the human body. The PTAB decision in Application 11/074,635 is based on different language than the language of the present application and refers to an aspect of the strap when the strap is encircling the portion of the living body which refers back to the portion of the living body. This differs from the present case where claim 1 recites “each of the electrodes is located on a physically separated entity when implanted in the tissue, such that the tissue surrounds and separates each electrode from all other electrodes” and claim 30 recites “each of the electrodes is located on a physically separated entity when implanted in the tissue to allow tissue to surround and separate each electrode from all other electrodes and to allow tissue between all of the electrodes to be stimulated”. Claims 1 and 30 both require the human body and not just the capability of being implanted, but they must actually be implanted and the electrodes must be located on a physically separated entity in the tissue. The claims can only be infringed if the human body is present and, thus, the claims are directed to non-patentable subject matter.
Regarding the rejection of the claims under 35 USC 103 as being unpatentable over Bradley in view of Kaula, the Applicant argues that the electrodes E1-E8 are carried together on a single physical entity, the flexible body 108, which Applicant alleges differs from the “physically separated entity” feature of claim 1. The Applicant argues that the Examiner’s interpretation that the disposal of the electrodes of Bradley on physically separated entities or portions of tissue when implanted in tissue is not understood because “the Examiner seems to compare a single feature in Bradley (the tissue) to two different features recited in claim 1 (the ‘entity’ and the ‘tissue’).” As set out in the rejection, the physically separated entity is considered the different portions of tissue where the electrodes are disposed. The broadest reasonable interpretation for an “entity” is a thing that is separate from other things. As shown in Figure 4B, the electrodes in array 110 are each located on a separate portion of the spinal cord and, thus, the electrodes are considered to be each “located on a physically separated entity when implanted in the tissue.” If Applicant intends for the electrodes to each be located on a separate lead, such that there is a single electrode on each lead, then Applicant is advised to amend the claims to recite such a configuration. Additionally, it is submitted that Figure 3A of Bradly shows electrodes located on two separate leads, which would further support the electrodes being located on physically separated entities, the leads. Furthermore, the Applicant argues that because of the configuration of the electrodes, that Bradley is unable to satisfy the limitation of “such that the tissue surrounds and separates each electrode from all other electrodes, and to allow tissue between all of the electrodes to be stimulated.” It is respectfully submitted that when the device of Bradley, as shown in Figures 3A and 4B, is implanted in the epidural space, the tissue of the spinal cord and vertebral canal will surround and separate each electrode from all other electrodes, as the leads are tunneled and will be surrounded on all sides by the tissue in which they are disposed. For at least the reasons given above, the rejection stands. Applicant fails to present specific argument specific to claim 30 and, thus, claim 30 is considered to be satisfied for at least the same reasons as those given with respect to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792